Friedmann, J.,
dissents and votes to modify the judgment by *804reducing the sentence as set forth in the following memorandum: Although I concur with the majority’s view on matters other than the sentence, I do not believe that incarceration is appropriate under the circumstances of this case. The events at issue on this appeal date from October 12, 1987, when, in the course of responding to a radio transmission concerning a family altercation, a police officer sprained his thumb in a scuffle with the defendant. It appears that, since this incident, the defendant, who has remained at liberty pursuant to a stay of execution of his sentence, has attended a community college and has been steadily employed as a collection manager in Manhattan. Because a term of imprisonment imposed so long after the event can only serve to unsettle the defendant’s hard-won stability, without in any way benefitting society, I would recommend that the defendant’s sentence be reduced to weekend incarceration or a period of probation or some combination of these minimally disruptive penalties.